Citation Nr: 1724239	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include a right knee strain with degenerative joint disease. 

2. Entitlement to service connection for a left knee disorder, to include a left knee strain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1974 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012, rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely Notice of Disagreement (NOD) in June 2012. The RO issued a Statement of the Case (SOC) in March 2013. The Veteran subsequently perfected his appeal with a VA Form 9 in March 2013.

In March 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in June 2016.  At that time, the Board remanded for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The preponderance of the evidence shows that a right knee disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2. The preponderance of the evidence shows that a left knee disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

1. The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).

VA's duty to notify was satisfied by a letter in April 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran was provided VA medical examinations, including opinions, in April 2012 and August 2016.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Certain chronic diseases, such as arthritis, which includes degenerative disc disease and degenerative joint disease, can be presumed related to service when a veteran has certain qualifying service and the chronic disease becomes manifest to a degree of 10 percent within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. § 3.303 (b) (2016). Section 3.303(b) equates the showing of a chronic disease in service "with a reliable diagnosis of the chronic disease while in service." See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). The regulation does not mean that any manifestation of joint pain in service will permit service connection of arthritis, first shown as a clear-cut clinical entity, at some later date. 38 C.F.R. § 3.303 (b) (2016). "To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question." See Walker, 708 F.3d at 1335. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim. 38 C.F.R. § 3.303 (b) (2016). Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent. Clyburn v. West, 12 Vet. App. 296, 301 (1999). The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis. See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309 (a) (2016).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Factual Background

The Veteran's service treatment records reveal an in-service event in January 1976. In the report of accidental injury, the Veteran reported slipping on ice and his coat getting stuck in the tailgate of a truck. He reported, that the driver of the truck did not see him and began driving, thereby dragging the Veteran roughly 180 feet. Immediately thereafter, in a January 1976 follow up treatment note, the Veteran reported pain radiating down his back and into his leg. In another January 1976 treatment note the Veteran reported pain in his right knee, and shooting pain. In a follow up evaluation of his knees in February 1976, the Veteran was noted as having slight crepitation with flexion and extension, and tenderness, and was assessed as having tendonitis, and was instructed to perform straight leg raise exercises. 

According to private treatment records from the Northern Colorado Orthopedic Associates, the Veteran sought treatment in July 2009 for left knee pain, and the impression was of left knee derangement with a medial meniscal tear. In a November 2009 treatment record, he was diagnosed with right knee, probable chondromalacia.

In the June 2012 NOD, the Veteran reported his knee problems date back to his initial visit to sick call during service, and that he suffered wear and tear to his knees during service. In his March 2013 substantive appeal, the Veteran reported that his initial injury was the in-service injury to his knees, and that he was using over the counter medication, creams and wraps to self-treat his knees, until the prior 2 to 3 years, when his pain worsened and he began seeking treatment at the Fort Collins Outpatient Clinic. 

According to the Veteran's testimony at the March 2016 Board hearing, the Veteran reported the in service injury of tripping over a bomb rack, and a later occurrence as him being dragged down the street by a truck injuring his back and knees. He reported treatment with aspirin and wearing knee braces. He also reported that during service he would jump in and out of intakes of aircrafts, and would have to jump up and crawl on his knees to perform his duties. The Veteran reported that following discharge from service, he was walking down a wheelchair ramp, took a step and suddenly felt like his right knee was shot and the pain shot up to his head. He reported then falling to the ground. The Veteran reported that he believed the incident occurred because his knee had become weak as a result of the in-service injuries. With regard to the left knee, the Veteran reported treating his knee with the same treatment modalities as the right knee, over the counter pain medication, wearing a brace, and applying cream. The Veteran contends that the initial injuries during service led to the subsequent injuries following service, and the diagnoses and symptoms he currently experiences in his left and right knee. 

Here, the Veteran was afforded a VA examination in April 2012, at which time the Veteran reported knee problems dating back to service. X-rays revealed degenerative joint disease. The VA examiner diagnosed left knee strain, right knee strain, and bilateral degenerative arthritis. The examiner concluded that the Veteran's bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner's rationale was that while the Veteran sought treatment during active duty for both knees and that "both seemed to be unimpressive, self-limited affairs." The examiner went on to note that the Veteran did not report or seek follow up consultations for either knee, or report a knee condition on discharge.

In its June 2016 remand, the Board concluded that the medical examiner did not make a clear conclusion with supporting data. The medical examiner's rationale that the Veteran's knee injuries "seemed to be unimpressive, self-limited affairs," was deemed speculative, and inconclusive. Additionally, the Board was unable to ascertain if the medical examiner had considered the Veteran's statements describing his account of having sustained injury to his knees in-service, and his statements describing his symptoms of recurrent pain in both knees following discharge, and the Veteran's reports of self-treatment for his knee symptoms. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). Accordingly, the Board decided that further medical guidance was required in order to determine the nature and etiology of any right and left knee disorders that the Veteran had.

The Veteran was afforded a VA examination in August 2016. The VA examiner indicated that he had reviewed the Veteran's claims file and provided a detailed medical history of the Veteran's right and left knee conditions including the Veteran's statements about his condition. The Veteran reported flare-ups of the knee and functional loss. Initial range of motion on both the right and left knee was observed to be abnormal or outside of the normal range with flexion of 0 to 135 degrees and extension of 135 to 0 degrees. The examiner noted that the range of motion itself did not contribute to functional loss. Pain was noted on weight-bearing as well as evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue over the infrapatellar space, bilaterally. The examiner noted evidence of crepitus. 

On the right knee, the examiner opined that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. As rationale the examiner explained that the Veteran reported that he was injured in his right knee while in service. The service treatment records show that he was evaluated for minor injuries to his right knee while in service. In September 1975 the Veteran was struck on his right knee with a board and diagnosed with a contusion. An orthopedist evaluated his injury in September 1975 and diagnosed him with resolving post traumatic synovitis. There was no record of a right knee injury related to the incident in which the Veteran was dragged by a truck. Additionally, examination reports in May and July 1978 mention no knee problems. Based upon these records, the examiner opined that the right knee injuries were treated and resolved. The examiner further noted that November 2009 records from Northern Colorado Orthopedics showed that the Veteran was evaluated for complaints of right knee pain after he twisted his right knee while stepping from a ramp. Those records also indicated that the Veteran had no previous problem or injury to the right knee. The examiner noted that the November 2009 injury occurred almost 30 years after separation from service. Imaging studies showed that the Veteran had degenerative arthritic changes in his right knee. According to the examiner, these degenerative changes occur naturally over the course of time and use. The examiner opined that as there was almost 30 years between the time of service and the documented onset of the Veteran's current knee symptoms, that there was no nexus to connect those two points in time. He further opined that it was at least as likely as not that the current right knee conditions, which are degenerative in nature are age related and not due to military service. 

On the left knee, the examiner opined that the condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. As rationale the examiner explained that the Veteran reported that he injured his left knee while in service. Service treatment records indicated that the Veteran was evaluated for injuries related to being dragged by a truck in January 1976. The examiner noted that there is no documentation of a knee injury related to this incident. He further noted that there was an entry in the STRs related to a knee condition and the diagnosis listed was tendonitis and chondrosis. This note was not dated and contained no indication as to which knee was involved. Additionally, there were examination notes in June and July 1977 related to the left knee and in those notes all of the examination findings were normal although a soft tissue injury was diagnosed. General examination reports in May and July 1978 make no mention of knee problems and based upon these records, the examiner opined that the minor left knee injuries were treated and resolved. The Veteran was evaluated at Northern Colorado Orthopedics in July 2009 for complaints of left knee pain after he twisted his left knee while stepping out of a truck. The records show that a tear of the medial meniscus cartilage was suspected. The examiner noted that this injury occurred almost 30 years after separation from service. Imaging studies showed that the Veteran had degenerative arthritic changes in his left knee. According to the examiner, these degenerative changes occur naturally over the course of time and use. The examiner opined that as there was almost 30 years between the time of service and the documented onset of the Veteran's current knee symptoms, that there was no nexus to connect those two points in time. He further opined that it was at least as likely as not that the current right knee conditions, which are degenerative in nature are age related and not due to military service.


Analysis

The Veteran contends that his bilateral knee strains with degenerative joint disease are the direct result of injuries he suffered in service and his military occupational specialty (MOS) as an electrical mechanical equipment repairmen which required him to jump in and out the intakes of aircrafts and crawl on his knees. The Board finds that the most probative evidence shows that service connection for a bilateral knee disorder is not warranted.

Service treatment records reflect that the Veteran received treatment for minor injuries to both knees during service. These records also indicate that these injuries resolved while still in service. As mentioned above, examination reports in May and July 1978 make no mention of knee conditions. The first post service report of knee pain is not until July 2009, which is 30 years after separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991). This gap of approximately 30 years without complaints or treatment tends to render any theory of entitlement based on continuity of symptoms not credible. Moreover, no VA or private provider attributes the Veteran's knee disorders to his military service.

The Board finds the August 2016 medical opinion of the VA physician to be highly probative to the questions at hand. While the physician diagnosed bilateral joint osteoarthritis of the knees, he opined that the condition was not caused by or the result of military service. The documented in-service knee injuries were for conditions other than degenerative joint disease and the record establishes that these injuries were treated and resolved. Moreover, the examiner opined that the Veteran's bilateral joint conditions are most likely due to and consistent with normal age-related degenerative change. Thus, the examiner's opinion was supported by an adequate rationale. 

There is no credible evidence of record that the Veteran's degenerative joint disease manifested to a compensable degree within one year of the Veteran's discharge from service. See 38 C.F.R. §§ 3.307 (a), 3.309(a) (2015). The first complaint of knee pain was not until 2009. As mentioned above, the Veteran was seen at Northern Colorado Orthopedic in July 2009 after stepping out of a truck and twisting his knee. The examination note from that day stated that the Veteran's left knee pain began approximately one month prior. Rather, evidence of degenerative joint disease was not shown until an April 2012 VA examination, more than 30 years after discharge from service. Additionally, when the Veteran was seen for a follow-up visit at Northern Colorado Orthopedic Associates in May 2013, it was noted that their records did not indicate any chronic knee issues or assignment of causation to the Veteran's service related activities Thus, service connection on a presumptive basis for a chronic disease is not warranted. 

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral degenerative joint disease is properly afforded such consideration. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, due to the finding that there is no credible or probative evidence of degenerative joint disease of the bilateral knees in service or continued degenerative joint disease after service, service connection based on continuity of symptomatology is not warranted either. 

The Board again notes that it has considered the Veteran's statements concerning the onset and etiology of the joint pain in his knees. The Board acknowledges that the Veteran is competent to give evidence of what he experiences; for example, he is competent to discuss his knee pain and other symptoms. See, e.g., Layno, v. Brown, 6 Vet. App. 465 (1994). However, the Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). Accordingly, though the Veteran is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

Taking into consideration that the Veteran was seen and treated for knee conditions in service, which were resolved; the subsequent lack of complaints or treatment for his knees following service; as well as the considerable length of time between his separation from service and his first complaints of knee pain; and the lack of nexus between his disorder and some incident in service, the Board finds that service connection is not warranted on any basis. 

The Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Accordingly, service connection for a bilateral knee disorder is denied.

ORDER

Entitlement to service connection for a right knee disorder, to include a right knee strain with degenerative joint disease is denied.

Entitlement to service connection for a left knee disorder, to include a left knee strain with degenerative joint disease is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


